[Cite as State v. Hall-Johnson, 2022-Ohio-3512.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                Plaintiff-Appellee,                :
                                                                   No. 21AP-565
v.                                                 :          (C.P.C. No. 19CR-2614)

Darayl T. Hall-Johnson                             :         (REGULAR CALENDAR)

                Defendant-Appellant.               :



                                           D E C I S I O N

                                  Rendered on September 30, 2022


                On brief: G. Gary Tyack, Prosecuting Attorney, and Mark R.
                Wilson, for appellee.

                On brief: Kimberlyn Seccuro, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Defendant-appellant, Darayl T. Hall-Johnson, appeals the decision of the

Franklin County Court of Common Pleas denying his motion to suppress evidence,

following his plea of no contest to a fourth-degree felony charge of Improper Handling of a

Firearm in a Motor Vehicle. He asserts one assignment of error with the trial court's

judgment, arguing that the trial court erred "because the impounding and subsequent

inventory search violated the Fourth Amendment to the United States Constitution and

Article I, Section 14 of the Ohio Constitution."

        {¶ 2} Columbus Police Officers Dover and Davis were working community

response duty in Columbus on March 9, 2019 around 6 p.m., and received a call to
No. 21AP-565                                                                                2


investigate a complaint regarding a parked car blaring music. As they approached South

Ohio Avenue driving west on Sycamore Street, they saw a legally parked white car and could

hear music emanating from it. Officer Dover later testified that "[w]hen we looked for

where the loud music was, we saw the car had dark window tint and we couldn't see really

what was going on inside the car, basically shadows moving around." (Tr. at 10-11.) As the

police cruiser pulled up behind the parked white car, Hall-Johnson exited the car's driver

side. Id. at 11. Officer Dover parked the cruiser, and Officer Davis exited the passenger side

of the cruiser and approached Hall-Johnson.

       {¶ 3} Officer Davis' body camera footage reveals that Hall-Johnson was already

standing outside the car with the door open at the time of Officer Davis' approach, and the

vehicle appeared to be running. (See, e.g., Davis Body Camera Footage, Def. Ex. 1.) Officer

Davis approached Hall-Johnson, exchanged words with him, and beckoned him to come

back to the cruiser. After attempting to get back into his car and being directed not to do

so by Officer Davis, Hall-Johnson complied and accompanied Officer Davis to the cruiser.

Hall-Johnson sat in the back of the cruiser and answered a few introductory questions, at

which point Officer Davis stated that he was concerned with the window tint level on Hall-

Johnson's vehicle. Hall-Johnson replied that he had purchased the vehicle with the tint

and had been driving it that way for a year, and also that he was from Lorain, Ohio. Hall-

Johnson also indicated that he wanted to return to his car to get his driver's license, but

Officer Davis refused that request and instead asked Hall-Johnson if he would allow Officer

Davis to retrieve it. Hall-Johnson rejected his offer. (Tr. at 12.) Hall-Johnson remained in

the back of the cruiser as Officer Davis approached the front passenger side of the cruiser,

leaned in the open passenger door and informed Officer Dover that he believed Hall-

Johnson's car should be towed because of the tint level. Hall-Johnson became upset when
No. 21AP-565                                                                                             3


he heard that his car would be impounded and requested to get out of the cruiser. Officer

Davis allowed him to exit and stand next to the cruiser.

        {¶ 4} Officer Dover radioed a request to another officer to bring a tint meter to the

scene, but that officer did not arrive for approximately 11 minutes. Hall-Johnson is directed

to stand near the cruiser under the watch of Officer Davis during this delay.1 Ultimately,

the second cruiser arrived with the tint meter and gave it to Officer Dover, who approached

Hall-Johnson's car, opened the driver side door, measured the tint level of the door in front

of Hall-Johnson, and reported that it is a prohibited level of tint. (See, e.g., Dover Body

Camera Footage, State's Ex. A and Tr. at 13-16.)

        {¶ 5} Officer Dover then took over supervising Hall-Johnson while Officer Davis

approached the vehicle, shut off the power and turned off the music. Officer Davis retrieved

three cellular telephones from the vehicle and returned them to Hall-Johnson, returned to

the vehicle and examined a number of open compartments, including the space between

the center console and the passenger seat. He then abruptly left the vehicle and returned

to Hall-Johnson, whom he placed in handcuffs. Officer Davis then put on new nitrile gloves

and reached into the open space between the center console and the passenger seat, from

which he removed a pistol.

        {¶ 6} Hall-Johnson was subsequently charged with improper handling of a firearm

and thereafter filed a motion to suppress the fruits of the search, arguing that the officers

conducted an illegal stop and search of his vehicle. Officer Dover testified and the officers'




1 Our review of the footage of the incident reveals an unusual level of antagonism by Officer Davis towards
Hall-Johnson while they were waiting for the tint meter to arrive. While his behavior does not suggest
reversible error, we are concerned with his choice to repeatedly prompt a detained individual to respond to
irrelevant topics of conversation that seem likely to spur a negative reaction. See generally Davis Body
Camera Footage.
No. 21AP-565                                                                           4


body camera videos were played at an evidentiary hearing on Hall-Johnson's suppression

motion. On cross-examination by Hall-Johnson's attorney, Officer Dover stated as follows:

               Q: In the meantime, I just want to make sure I understand. To
               your knowledge, if there's an equipment violation, towing the
               car is always what CPD would advise that you do?

               A: I mean, it depends on the totality of the circumstances, like
               always; but there's no we're always going to tow the car, unless
               there's no ops and there's no legal driver.

               ***

               Q: What makes this one, in the totality of the circumstances,
               more than a window tint ticket?

               A: Well, the window tint is at 50 percent. It's hard to see out,
               especially this day when it was raining and cloudy, and he said
               he was going to drive back two and a half hours to wherever
               Ohio. I think it was north Ohio.

               ***

               Q: Uh-huh. When you talk about equipment violations and the
               totality of the circumstances, the prosecuting attorney asked
               you about it and you said it's an officer safety issue, correct?

               A: Window tint is an officer safety issue, as well as a person
               safety issue, driving a car that you can't see out.

               ***

               Q: Just for the record, there's nothing illegal except for the
               window tint violation, right up until an administrative search is
               done pursuant to towing, correct?

               A: Like illegal in the vehicle, other than loud noise?

               Q: Yes.

               A: Correct.

               Q: Okay. And your belief with regard to the towing policy is
               that any equipment violation, except for the license violation,
               is sufficient to tow and do an inventory search of a vehicle,
               correct?

               A: Correct.
No. 21AP-565                                                                          5


               ***

               Q: Sure. When you see somebody shuffling around inside a car
               with illegal window tint, you said based on your training and
               experience, that might be something illegal.

               A: I don't believe so. I think I said I believed the window tint to
               be illegal because I couldn't see him moving around in the car.

               Q: Tell me what about the illegal window tint, in your
               assignment that day, made him somebody that you wanted to
               interact with, where you might not react to a minor
               misdemeanor.

               A: Well, we -- again, we heard the loud noise, the loud music.
               We stopped to see who it was. We saw the window tint, and
               before we could finish running the license plate, the defendant
               jumped out of the car.

               ***

               Q: All right. And you heard your partner say at 18:05:14, before
               the window tintometer got there, "We should impound his
               vehicle," correct?

               A: Yes, but I did not hear that the defendant admitted to illegal
               window tint.

               Q: Okay. In your mind, this wasn't worthy of towing because
               you hadn't heard the admission. You needed to see the meter
               give a read-out, right?

               A: I needed to see the probable cause; and that would be the
               probable cause to tow the vehicle, would be the tint meter.

               Q: Okay. When you looked at the car, you didn't see reasonable
               suspicion, probable cause, whatever word we're using. You
               didn't see enough to tow the car at this point?

               A: No. I had reasonable suspicion that the tint was illegal, but
               I didn't have probable cause.

(Tr. at 30-45.) Following the hearing, the trial court took the motion under advisement,

and ultimately issued a written decision denying the motion:

               Regarding the search of the Defendant's vehicle, this Court
               finds the inventory search to also have been a proper exercise
No. 21AP-565                                                                        6


               of the officers' lawful impoundment of an unsafe vehicle. An
               inventory search is "a well-defined exception to the warrant
               requirement." An inventory search of a vehicle and its contents
               does not violate the Fourth Amendment when the vehicle is
               lawfully impounded by police and the search is conducted
               according to standard procedure.

               The officers in this case possessed the lawful authority to
               impound the Defendant's vehicle due to its unsafe, illegal
               window tint. Columbus City Code authorizes a law
               enforcement officer to impound "[a]ny vehicle that fails to
               comply with the provisions of this Traffic Code relative to
               equipment." C.C.C. Section 2107.01(i). The tint on the windows
               of the Defendant's vehicle were in fact an illegal equipment
               violation under C.C.C. 2137.221, giving the officers the
               discretion to impound it.

               Officer Dover conceded that not every vehicle guilty of an
               equipment violation is impounded. The nature and
               circumstances surrounding the Defendant's vehicle, however,
               led the officers to exercise their discretion to impound in this
               case. Officer Dover testified that a vehicle with windows as
               darkly-tinted as the Defendant's poses a legitimate safety
               concern both for the driver of the vehicle and for law
               enforcement officers effectuating a traffic stop. A tint of 35% on
               a vehicle's windows means that 65% of light is blocked from
               going into the vehicle. Such darkness, according to Officer
               Dover's training and experience, makes it difficult for the
               operator of a motor vehicle to effectively see through the
               windows, especially at night. Officer Dover testified that the
               encounter with the Defendant took place at around 6:00 in the
               evening and the weather was rainy and cloudy, making driving
               with the tinted windows even more unsafe than usual.
               Additionally, illegally tinted windows present a hazard to law
               enforcement officers, as they are unable to see the activities of
               a driver and occupants while approaching a vehicle during a
               traffic stop. Finally, the officers were concerned that the
               Defendant was not from the area and that he did not display a
               willingness to correct the violation in the near future, as he
               informed the officers that his vehicle had possessed the illegal
               windows for at least a year.

               Given the equipment violation on the defendant's vehicle and
               the determination that it was unsafe to operate, the officers
               were legally authorized to impound the vehicle pursuant to
               C.C.C. 2107.01 and the subsequent inventory search was
               conducted according to standard procedure. As such, the
No. 21AP-565                                                                             7


               inventory search of the defendant's vehicle was proper and not
               in violation of the Fourth Amendment.

(Internal citations omitted.) (Sept. 30, 2021 Decision & Entry Denying Def's Mot. to

Suppress at 3-4.) Hall-Johnson subsequently entered a no contest plea, was found guilty,

and was sentenced to a two-year community control sanction according to law. This timely

appeal followed.

       {¶ 7} Appellate review of a trial court's decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-

Ohio-5372, ¶ 8. The trial court is in the "best position to resolve factual questions and

evaluate the credibility of witnesses." Id., citing State v. Mills, 62 Ohio St.3d 357, 366

(1992). Therefore, appellate courts afford deference to the trial court's factual

determinations and accept such determinations if they are supported by "competent,

credible evidence." Id., citing State v. Fanning, 1 Ohio St.3d 19 (1982). We "must then

independently determine, without deference to the conclusion of the trial court, whether

the facts satisfy the applicable legal standard." Id., citing State v. McNamara, 124 Ohio

App.3d 706 (4th Dist.1997).

       {¶ 8} The question in this case is whether the detention of Hall-Johnson and the

subsequent impoundment and inventory search of his vehicle was warranted under Terry

v. Ohio, 392 U.S. 1 (1968). Under Terry, a search warrant is not required for an officer to

conduct an investigatory stop and pat down, so long as the stop is based on "reasonable

suspicion":

               [A]n investigatory stop * * * is permitted to "stop or detain an
               individual without probable cause when the officer has a
               reasonable suspicion, based on specific, articulable facts, that
               criminal activity is afoot." State v. Jones, 188 Ohio App.3d 628,
               2010-Ohio-2854, ¶ 16, 936 N.E.2d 529 (10th Dist.). Terry
               permits a police officer to "conduct a brief warrantless search
No. 21AP-565                                                                              8


               of an individual's person for weapons if the officer has a
               reasonable and articulable suspicion that the 'individual whose
               suspicious behavior he is investigating at close range is armed
               and presently dangerous to the officer or others.' " State v.
               Cordell, 10th Dist. No. 12AP-42, 2013-Ohio-3009, ¶ 13, quoting
               Terry at 24. The purpose of such a limited search "is not
               intended to discover evidence of a crime, but to allow the officer
               to pursue his duties 'without fear of violence.' " Id., quoting
               Adams v. Williams, 407 U.S. 143, 146, 92 S. Ct. 1921, 32 L. Ed.
               2d 612 (1972).

State v. Thip, 10th Dist. No. 15AP-403, 2016-Ohio-4970, ¶ 13. By contrast, a "consensual

encounter" does not require such reasonable suspicion:

               [A] police officer, like any other citizen, may approach an
               individual in a public place, engage that individual in
               conversation, and request information or assistance. So long as
               the person is free not to respond and to walk away, no Fourth
               Amendment interest in engaged * * *. [As Terry recognized:]
               Only when the officer, by means of physical force or show of
               authority, has in some way restrained the liberty of a citizen
               may we conclude that a "seizure" has occurred.

Gianelli and Katz, Ohio Practice Criminal Law 3d. Ed., Vol. I, Sec. 18:3, quoting Terry, 392

U.S. at 20.

       {¶ 9} Here, Hall-Johnson first argues that the police did not have a reasonable

suspicion to investigate and detain Hall-Johnson because "being in a high crime

neighborhood, playing 'loud music,' and having dark window tint does not rise to the level

required to meet the standard of reasonable suspicion." (Brief of Appellant at 6-10.) But

the initial approach of Hall-Johnson was not a Terry stop; Hall-Johnson was already

parked and had already left his vehicle when the police approached. Officers generally do

not need reasonable suspicion to approach members of the public, since police encounters

with the public virtually always begin as "consensual," Terry, 392 U.S. at 20, and there are

no other facts in the record which suggest that this case should be treated as a detention

from the outset. The initial approach, in turn, permitted Officer Davis to see that Hall-
No. 21AP-565                                                                                 9


Johnson's tint was dark enough for them to develop a reasonable suspicion that it was

illegal, giving the officers cause to investigate further and call for a tint meter. As Officer

Dover correctly testified at the suppression hearing, at that point "I had reasonable

suspicion that the tint was illegal, but I didn't have probable cause." (Tr. at 45.)

       {¶ 10} Hall-Johnson next contends that "[e]ven if the officers had reasonable

suspicion to stop [him], they unlawfully impounded and inventoried his vehicle." (Brief of

Appellant at 10-11.) He cites this court's decision in State v. Huddleston, 173 Ohio App.3d

17, 2007-Ohio-4455, which held that the Gahanna City Code did not authorize the

impoundment and inventory search of an "unattended" vehicle where the driver was not

removed from the vehicle and was not operating the vehicle at the time of the arrest. But

in that case, the vehicle was not even located and identified until after the defendant was

arrested, and when it was located it was legally parked in a parking lot. In Huddleston, we

held that the plain language of the Gahanna ordinance upon which the police had relied to

impound the vehicle did not in fact authorize or even support the impoundment, and for

that reason the inventory search of the vehicle was invalid. Id. at ¶ 17-22.

       {¶ 11} By contrast, here the trial court correctly observed that the Columbus City

Code Section 2107.01(i) provides that "[a]ny law enforcement officer * * * is authorized to

remove or cause removal from the streets, easements, public right-of-ways, highways,

sidewalks, or other property open to the public for the purpose of vehicular traffic or

parking * * * [a]ny vehicle that fails to comply with the provisions of this Traffic Code

relative to equipment," and that excessive window tinting under both Columbus City Code

Section 2137.221 and R.C. 4513.241 are violations "relative to equipment," as both fall

within the "equipment" sections of their respective codes. Therefore, once the officers

confirmed that the window tint level of Hall-Johnson's vehicle was illegal, they were
No. 21AP-565                                                                               10


authorized to tow Hall-Johnson's vehicle. Officer Dover's testimony established that even

though patrol officers have some discretion whether or not to tow a vehicle, that the officers

properly considered the weather and the length of the drive ahead of Hall-Johnson in

concluding that it would be unsafe for him to drive the vehicle with that tint level. (Tr. at

30-45.)

       {¶ 12} Once the officers determined that it would be necessary to impound the

vehicle, they were authorized to inventory the contents of the vehicle prior to towing it. And

Officer Davis' bodycam footage of the inventory search establishes that the inventory was

being properly conducted when he discovered the pistol that was loose in the front

compartment. We therefore conclude that the trial court's analysis of the approach, stop,

and seizure of Hall-Johnson's vehicle was correct, and that the subsequent inventory search

of the vehicle was lawful. Hall-Johnson has not shown that the officers in this case acted in

violation of the Fourth Amendment, and we accordingly overrule his single assignment of

error and affirm the judgment of the Franklin County Court of Common Pleas.

                                                                        Judgment affirmed.
                           MENTEL and JAMISON, JJ., concur.